Citation Nr: 1537167	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired bilateral foot disorder to include pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1959 to January 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for bilateral pes planus.  In November 2011, the Board remanded the Veteran's appeal to the RO for additional action.  In July 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In an undated written statement received in November 2014, the Veteran advanced contentions which may be reasonably construed as an informal application to reopen his claims of entitlement to service connection for both obstructive sleep apnea and spastic dysphonia.  The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both obstructive sleep apnea and spastic dysphonia have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  



FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran does not have pes planus that was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for a grant of service connection for pes planus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


 REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice as to how a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In this case, notice has been provided to the Veteran by way of a letter in March 2009. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes service treatment records, private medical records, VA outpatient treatment records, lay statements and a VA examination report. 

The Board finds the September 2014 VA examination is adequate as the examiner reviewed the claims file, considered the Veteran's subjective history and complaints and performed a thorough examination providing all necessary findings to evaluate the claim.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a report of a VA examination and opinion is based on whether it is factually accurate, fully articulated, and soundly reasoned).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for bilateral pes planus.  He contends that he was first treated for his feet while in service and specifically argues he was issued shoes that were too small.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. §§ 4.9, 4.57 make a distinction between congenital and acquired defects.  VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  38 C.F.R. § 4.57.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service. VAOPGCPREC 82-90.

VA regulations further indicate that the congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  38 C.F.R. § 4.57.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  Id.  That is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

As an initial matter, there is a question as to whether the Veteran has a current disability.  VA treatment records list pes planus on the past medical history and podiatry records from 2007 note an assessment of pes planus.  While VA treatment records note pes planus, the January 2012 VA examination concluded there was no evidence of pes planus.  The most recent September 2014 VA examination both noted the claimed diagnosis was pes planus but concluded that there was medically no objective evidence of anatomic pes planus.  The examiner noted that to the extent the Veteran flattened his arch on weight bearing and his podiatrist called it a "flexible" pes planus, it was more of a physiological condition.  Furthermore, the examiner noted the condition, if he had it would be congenital as there was no evidence of trauma.  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

In this case, there is both evidence he has pes planus and also evidence that he does not have the condition.  Resolving all doubt in the Veteran's favor, the Board finds he has a current disability of pes planus.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Romanowsky v. Shinseki, 26 Vet App 289, 294 (2013)(noting that a diagnosis shortly before a claim is filed, but relevant to the disability claimed, should be considered by the Board in determining whether a current disability existed during the pendency of the claim).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease, and whether there is evidence of a nexus or relationship between the current disability and the inservice disease or injury.

Service treatment records fail to reflect complaints, treatment or diagnoses of pes planus.  A November 1963 record noted an infection of the left foot and described it as chronic tinea pedis.  The note also described localized blister formation on the plantar surface.  A July 1968 record noted complaint of athlete's foot of the left foot.  February 1972, December 1973, reenlistment examination described the feet as normal.  The Veteran denied a history of foot trouble on the December 1973 report of medical history.  A September 1977 record noted a sore on the left toe with no known injury, athlete's foot, very mild.  The January 1978 examination completed prior to the Veteran's separation form service noted the feet were abnormal but described it as athlete's feet, not pes planus or flat feet. 

The Veteran was afforded a VA examination in January 2012.  The examiner indicated the veteran did not have and never had flatfoot.  The examiner noted the Veteran's subjective history of being issued shoes too small for him.  He reported pain on use of the feet, accentuated on use.  There was no pain on manipulation of the feet or indication of swelling with use or characteristic calluses of flatfeet.  Symptoms were relieved by arch supports.  There was no extreme tenderness of the plantar surface of one or both feet, no decreased longitudinal arch height on weight bearing, no objective evidence of marked deformity of the foot, marked pronation of the foot or weight bearing line falling over or medial to the great toe.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  The examiner concluded there was no evidence of the claimed pes planus and explained objective findings reflected the arch was well maintained in sitting and standing position bilaterally and incidental finding bunion bilaterally was noticed.  The Veteran was informed that bilateral bunion was not the same as pes planus.  As there was no evidence of pes planus, the examiner did not provide an opinion as to whether the condition was a disease or a defect.   

The Veteran was afforded another VA examination in September 2014.  The examiner concluded that the claimed pes planus was not related or attributable to military service.  The examiner first clarified that there was no objective evidence of anatomic pes planus and explained that while the Veteran flattened his arches somewhat on weight bearing due to obesity, he still retained a small arch.  The podiatrist labeled it a "flexible" pes planus but in actuality it is a physiological condition.  If it were true pes planus, it would be a congenital defect as there is no history of trauma or other incident in active duty that would have caused or aggravate the condition.

The examiner considered the contention that the condition was due to wearing small shoes during basic training, which on questioning lasted for about one month until he got shoes he felt comfortable in.  He indicated he started active duty in 1959 and therefore had small shoes for 1 month and regular shoes for 19 years until separation.  He indicated he was able to do his job as an aviation metal smith during that time and service treatment records were silent for documentation of pes planus, negative for fractures or ligamentous trauma to the arches of the feet.  The veteran confirmed there was no fracture or ligamentous trauma to the arches during service.  There was no medical or scientific evidence that small shoes caused pes planus in fact the examiner felt it was illogical even on common sense-smaller shoes squeeze the feet into a smaller space and would actually increase the height of the arch, not the opposite.  On top of that the Veteran wore smaller shoes only for a month which would not have caused any permanent change to the feet.  The examination revealed physiologic decrease in the arches of the Veteran's feet upon weight bearing due to significant weight gain in years following separation which is without any relationship to active duty.  

The Board finds the September 2014 VA medical opinion and examination findings to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data. In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The examiner here considered the entire record and provided a detailed rationale for the conclusion that any current pes planus was not related to service.  

To the extent to which the examiner concluded the condition was congenital service connection is precluded by law.  38 C.F.R. §§ 3.303(c).  To the extent to which the Veteran may have flexible pes planus that is not congenital in nature, the preponderance of the evidence does not link this condition to service.  The examiner considered and discussed the Veteran's contention that the condition was a result of wearing shoes that were too small and explained that there was no medical or scientific evidence to support a claim and further noted the effect of shoes that were too small would be to force an arch.  Furthermore, the examiner explained that the condition was likely due to the Veteran's weight gain. 

The only evidence supporting the claim is the Veteran's own statement.  While the Veteran is competent to self-diagnose flat feet as it is readily observable, in this case, to the extent to which he states he first treated during service, the record does not support such a finding.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Rather, service treatment records never diagnosed pes planus.  As noted above, the Veteran did seek treatment for his feet; however, the treatment was for tinea pedis, blisters and athlete's foot.  Furthermore, multiple post service records did not include a diagnosis of pes planus.  For example, an April 1978 VA examination noted the Veteran's complaint that his feet were itchy and scaly.  Examination of the musculoskeletal system including the feet was normal.  A May 1981 VA examination reflects examination of the feet showed a few scales of controlled fungus on the interdigital web, between the toes. No other abnormalities of the feet were noted.  A July 1991 VA examination noted examination of feet revealed normal pedal pulses, no crusting or evidence of dry skin.  The skin between toes was smooth with no evidence of ulceration or fungus and the soles of the feet did not reveal any vesicle formation.  There was 0.7 cm superficial clofty in the center of the sole of the left foot.  Pes planus was not noted.  An August 1992 examination of skin on feet reflected pedis on the soles and plantar surface of both feet.  Pes planus was not noted.  In light of the fact that several physicians examined the feet during and post-service but did not note pes planus, the Board does not find the condition had its onset during service. 

To the extent to which the Veteran seeks to provide the nexus between pes planus which was diagnosed many years after service and service, he is not competent to do so without demonstrating that he has the knowledge, skill, or training to differentiate between the many causes of rectal bleeding and interpret appropriate testing. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). In expressing an opinion as to cause of his current hemorrhoids, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran has not demonstrated he has knowledge of the acceptable medical practices to determine whether his flat feet are congenital or not and whether the flat feet are related to service.  

The Board does not doubt the Veteran is sincere in his belief that he has a pes planus that is related to service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for pes planus is not warranted. 


ORDER

Service connection for pes planus is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


